It is a singular honour 
and privilege for me to address this gathering of the 
international community. Allow me, on behalf of His 
Excellency the President of the Republic of Botswana, 
Lieutenant General Seretse Khama Ian Khama, to 
join other delegations in extending our warmest 
congratulations to the President on his election to the 
presidency of the General Assembly at its sixty-ninth 
session. We are confident that his vast experience and 
dedicated service to the Government and people of 
Uganda will contribute significantly to the successful 
conclusion of this session. My delegation and I wish him 
every success as he embarks on this new responsibility 
of steering the work of the sixty-ninth session of the 
General Assembly. We also extend fitting tribute to his 
predecessor, His Excellency Ambassador John Ashe, 
for his sterling leadership of the sixty-eighth session of 
the General Assembly. We commend him for his tireless 
efforts to overcome many of the challenges confronting 
the international community today.

My delegation welcomes the theme that the President 
has chosen for the current general debate, namely, 
“Delivering on and implementing a transformative 
post-2015 development agenda”. We consider it both 
pertinent and timely, especially as it coincides with 
ongoing efforts by Member States to formulate a new 
global development agenda to succeed the Millennium 
Development Goals (MDGs). We shall tirelessly work 
with the President and the international community 
as we define the post-2015 development agenda. The 
priorities that the President has laid out for this session 
of the Assembly, that is, the issues of climate change, 
poverty eradication, the empowerment of women and 
gender equality, the rule of law and international peace 
and security, are among the most critical and central to 
the success and sustainability of a global development 
agenda.

As we draw the curtain on the Millennium 
Development Goals, it is important that we reflect on 
our successes and failures in order to draw vital lessons 
from our experience. The global community, most 
notably in the developing world, has faced significant 
challenges in fully realizing the MDGs. That has 
resulted in many of our countries failing to deliver 
tangible development achievements to their citizens, as 
cogently set out in the MDGs, despite their best efforts 
and intentions. We continue to witness intolerable 
levels of poverty, disease, economic stagnation and 
environmental degradation, as well as other drawbacks, 
precipitated in large part by natural disasters and severe 
resource and capacity constraints.

While Botswana has made impressive gains in the 
implementation of the MDGs, it has not been without 
enormous challenges, chief among which were resource 
and capacity constraints. The Botswana Government has 
strived to achieve the MDGs and improve the quality of 

life of its citizens by allocating a substantial percentage 
of the national budget to the sectors with significant 
bearing on the country’s development, including 
education, health, infrastructure, the development of 
human capital, and women and youth empowerment. 
Botswana continues to make every effort, in the 
remaining time before the target 2015 completion date, 
to finish the unfinished business remaining from the 
MDGs, especially Goals 4 and 5, relating to infant and 
maternal mortality.

The outbreak of the deadly Ebola virus disease, 
evolving, as it did, into a public health catastrophe, is 
a serious setback to the achievement of the MDGs. We 
therefore implore the Assembly to call on all partners 
and organizations of goodwill to spare no effort in 
rescuing the West African region from that scourge.

The United Nations Conference on Sustainable 
Development of 2012 mapped a clear and strategic path 
for the achievement of global sustainable development, 
calling for an inclusive and transformative agenda that 
integrates the three pillars of sustainable development, 
namely, economic, social and environmental protection.

Botswana has keenly followed the work of the 
Open Working Group on Sustainable Development 
Goals, which has had as its primary objective the 
formulation of a single, transformative and global 
development agenda, as mandated by the Rio+20 
outcome document. We are highly encouraged by 
the spirit of consultation and the collective will and 
commitment of the international community to craft an 
ambitious yet inclusive, measurable and sustainable set 
of goals, which should inspire and challenge us all to 
excel in our quest for the attainment of the future we 
want. I commend the co-Chairs of the Open Working 
Group on Sustainable Development Goals for their 
exceptional performance in driving the negotiation 
process to its logical conclusion. We look forward to 
the intergovernmental negotiations on the broader post-
2015 development framework, which will begin during 
this session of the General Assembly. I assure the 
Assembly of our fullest cooperation and constructive 
engagement in those deliberations.

My delegation will actively participate in all 
deliberations on the key development priorities outlined 
by the Secretary-General, in particular the elaboration 
of the post-2015 development agenda. However, there 
are issues of major strategic importance to Botswana. 
They include climate change, landlocked developing 
countries, middle-income countries, countries in 
special situations and issues of peace and security and 
the advancement of human rights.

On climate change, Botswana knows only too well 
the devastating effects of that phenomenon, which 
continues to cause extreme temperatures, changes in the 
patterns of rainfall, land degradation, desertification 
and persistent droughts. In that regard, we believe 
that addressing those problems should be a primary 
consideration in the current deliberations on the post-
2015 sustainable development agenda. We therefore 
look forward to the twentieth Conference of the Parties 
to the United Nations Framework Convention on 
Climate Change, to be held in Lima this year, which 
is supposed to lay the foundation for a legally binding 
agreement for adoption at the next Conference of the 
Parties in Paris. We commend the Secretary-General 
for his initiative in convening the recently concluded 
Climate Change Summit, which successfully injected 
much-needed political momentum into the process as 
we move towards 2015.

As a middle-income, landlocked developing 
country with particular vulnerabilities, we also strongly 
hope for a comprehensive account of those issues in 
the post-2015 development agenda. We welcome the 
10-year review of the Almaty Programme of Action, 
to be held in November in Vienna, which will broadly 
consider effective mechanisms for addressing the 
vulnerabilities of landlocked developing countries. We 
hope that, during the review, special attention will also 
be given to countries with ever-increasing elephant 
populations, whose numbers not only give rise to 
serious animal-human conflict, but also devastate the 
very environment that the elephants depend on for their 
survival. Botswana has the largest elephant population 
in Africa.

On issues of social development, I am delighted to 
inform the Assembly that Botswana is making steady 
progress in eradicating abject poverty, as a result of 
the implementation of the national poverty eradication 
strategy that was launched in 2010. Furthermore, we 
have been able to achieve universal primary education 
and access to HIV/AIDS treatment, care and support 
services. However, challenges remain on the issues of 
maintaining quality in education and general services.

Financial support, technology transfer and 
capacity-building must invariably be factored into the 
post-2015 development agenda discussions. Failing 

that, our efforts towards poverty eradication and 
sustainable development will be rendered futile. We 
keenly await the adoption of the new development 
agenda, which will, we trust, support our individual 
and collective efforts to deliver our shared aspirations 
of a safe, secure and prosperous world for both present 
and future generations.

Threats to international peace and security 
continue to be among the greatest challenges to human 
development. Botswana is gravely concerned about the 
increasing trend of instability, insecurity and violent 
conflict in various parts of the world. We are currently 
witnessing unimaginable levels of human suffering, 
with thousands of innocent lives being lost and the 
world hurtling precipitously towards calamitous levels 
of humanitarian crises.

The Palestine/Israel conflict and the protracted 
brutal war in Syria defy human imagination. In Africa, 
the frequent eruption of violent conflicts in certain 
parts of our continent, now particularly in South Sudan 
and the Central African Republic, are distressing. 
Regrettably, Iraq is also under siege by the Islamic 
State in Iraq and the Levant and the Nusra Front. 
Those terrorist groups threaten not only the stability 
and security of the Middle East, but the maintenance of 
international peace and security at large.

Not only are we failing as nation States to exercise 
our duty and responsibility to protect populations from 
war crimes and crimes against humanity, we in effect 
inadvertently acquiesce in the annihilation of future 
generations. Last June, Botswana and the Netherlands 
co-hosted the fourth meeting of the Global Network 
of Focal Points on the Responsibility to Protect, in an 
effort to further consolidate that fundamental principle, 
which promotes our individual and collective sense of 
responsibility towards our citizens.

While such efforts may be effective in terms of 
awareness-raising, swift and decisive action remains the 
domain of the Security Council. It is therefore incumbent 
upon members of the Security Council to demonstrate 
exemplary leadership and a genuine regard for their 
Charter responsibilities to maintain international peace 
and security, as mandated by Article 24 of the Charter. 
Botswana is deeply disappointed and concerned that 
some permanent members of the Security Council 
consistently thwart any efforts to find lasting solutions 
to conflict situations. Surely, responsible members of 
the international community would not, and should 
not, abdicate their solemn responsibility and allow 
the Council to be seemingly impelled into a state of 
grim paralysis as the world burns towards extinction. 
Just this past May, the Council failed to adopt a draft 
resolution seeking to refer the situation in Syria to the 
International Criminal Court (ICC). Needless to say, 
that was nothing short of a travesty of international 
criminal justice.

Botswana’s commitment to an effective international 
criminal justice system remains steadfast. To that 
end, we continue to support the independence and 
credibility of the ICC as the only existing international 
judicial mechanism available for the investigation and 
prosecution of genocide, war crimes, crimes against 
humanity and the crime of aggression. However, the 
role of the Security Council in facilitating the work of 
the ICC cannot be over-emphasized. It is our sincere 
hope that, going forward, reason and basic human 
compassion will prevail in Council decisions aimed 
at eliminating threats to international peace and 
security and at fostering a global culture of judicial 
accountability, inclusive governance, the rule of law 
and respect for human rights. In that regard, Botswana 
welcomes the French initiative regarding voluntary 
restraint on the use of the veto by the permanent 
members of the Security Council in situations of mass 
atrocities.

Botswana also commends those countries, human 
rights defenders and humanitarian organizations that 
have valiantly contributed to efforts to relieve human 
suffering wherever it occurred around the world. We 
especially applaud Secretary-General Ban Ki-moon 
for his unwavering commitment to the pursuit of 
international peace and security, including addressing 
the plight of vulnerable groups in society, such as 
women and children.

Let me conclude by reiterating and reaffirming 
Botswana’s commitment to the principles and ideals 
of the United Nations as enshrined in the Charter. We 
remain steadfast and resolute in our obligation as a 
member of the international community to contribute, 
in our own small way, to the creation of a peaceful, 
secure and prosperous world for all.
